FILED
                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA
                                                                                              NOV - 4 2010
                                                                                        Clerk, U.S. District & Bankruptcy
                                                                                       Courts for the District of Columbia
                                              )
Joan F. M. Malone,                            )
                                              )
       Plaintiff,                             )
                                              )
               v.                             )        Civil Action No.              10 1896
                                              )
James A. Lang et al.,                         )
                                              )
       Defendants.                            )
                                              )


                                   MEMORANDUM OPINION

       This matter is before the Court on its initial review of plaintiff s pro se complaint and

application for leave to proceed in forma pauperis. The Court will grant the in forma pauperis

application and dismiss the case because the complaint fails to meet the minimal pleading

requirements of Rule 8(a) of the Federal Rules of Civil Procedure.

       Pro se litigants must comply with the Federal Rules of Civil Procedure. Jarrell v. Tisch,

656 F. Supp. 237, 239 (D.D.C. 1987). Rule 8(a) of the Federal Rules of Civil Procedure requires

complaints to contain "( 1) a short and plain statement of the grounds for the court's jurisdiction

[and] (2) a short and plain statement of the claim showing that the pleader is entitled to relief."

Fed. R. Civ. P. 8(a); see Ashcroft v. Iqbal, 129 S.Ct. 1937, 1950 (2009); Oralsky v. CIA, 355

F.3d 661, 668-71 (D.C. Cir. 2004). The Rule 8 standard ensures that defendants receive fair

notice of the claim being asserted so that they can prepare a responsive answer and an adequate

defense and determine whether the doctrine of res judicata applies. Brown v. Califano, 75

F.R.D. 497, 498 (D.D.C. 1977).
         Plaintiff, a District of Columbia resident, sues individuals in Maryland and New Jersey

for "extortion, involuntary manslaughter resulting in the death of [her aunt]." CompI. at 1. The

remainder of the complaint consists mostly of disjointed words and phrases and, thus, fails to

provide any notice of a claim against the named defendants and the basis for federal court

jurisdiction. J A separate Order of dismissal accompanies this Memorandum Opinion.




Date:   November~, 2010




         J This complaint is one of five such submissions received by the Clerk's Office on the
same day. Each complaint names a different set of defendants but is otherwise the same.
Moreover, the Court recently dismissed another of plaintiff's complaints as frivolous. Malone v.
Us. President Barack Obama, No. 10-1826 (D.D.C. Oct. 28, 2010). Plaintiff is warned that her
persistence in filing similar lawsuits may result in the Court imposing restrictions on her ability
to file cases in this Court.

                                                 2